In an action to recover damages for personal injuries, plaintiff appeals from an order of the Supreme Court, Westchester County, dated January 7, 1965, which granted defendant’s motion to amend its answer by (a) withdrawing its admission that it operated the elevator the door of which allegedly fell on plaintiff and substituting a denial of such operation, and (b) adding a defense that proeurance of workmen’s condensation benefits was plaintiff’s exclusive remedy. Order affirmed, without costs (Giliberti v. City of New York, 23 A D 2d 666).
Ughetta, Acting P. J., Christ, Brennan, Hill and Ilopkins, JJ., concur.